Exhibit 10.12

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between John F. Moynahan (“Executive” or “Party”) and Who’s Your
Daddy, Inc. (“Employer” or “Party”), a Nevada corporation, with an effective
date of November 21, 2008.

 

RECITALS

 

A.      Executive was employed by Employer as its Senior Vice President and
Chief Financial Officer (“CFO”) as of May 1, 2007, pursuant to an Employment
Agreement of equal date (“Employment Agreement”);

 

B.        On September 5, 2008, the Executive provided notice to the Employer
that he had elected to voluntarily resign from his employment under the terms of
the Employment Agreement;

 

C.        The Employment Agreement provides that the Executive receives certain
compensation upon his resignation under the terms of the Employment Agreement
and the Employer is currently unable to pay this compensation;

 

D.       In consideration for the release granted by Executive herein, Employer
wishes to grant, and Executive desires to receive, the release set forth in this
Agreement; and

 

E.         Executive and Employer (collectively, the “Parties”) wish permanently
to resolve any and all actual and/or potential disputes between them, including
disputes arising out of Executive’s employment with Employer or the cessation of
that employment.

 

NOW, THEREFORE, for and in consideration of the execution of this Agreement and
the mutual covenants contained in the following paragraphs, Employer and
Executive agree as follows:

 

1.  No Admission of Liability.     The Parties agree that neither this
Agreement, nor performance of the acts required by it, constitute an admission
of liability, culpability, negligence or wrongdoing on the part of anyone, and
will not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any Party and/or by any Party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.

 

2.  Separation Payments.     In consideration of the releases granted by
Executive herein and in settlement of amounts otherwise owed to the Executive
under his Employment Agreement, Employer agrees to pay Executive a total of
$120,000, with $20,000 to reimburse the Executive for Employer-Related travel
expenses already incurred by him, payable as follows.

 

a.)                        $10,000 to be paid by the Employer to the Executive
following the execution of this Agreement with the Employer using a best efforts
basis to make this payment as soon as possible;

 

b.)                       Executive shall receive 5% (five percent) of the net
cash proceeds received from capital raised by the Employer through direct loans
(not including any loans made to the Employer by officers, directors or
employees) or the issuance of debt or equity financial instruments since
November 21, 2008 up to the first $1,000,000 of such funds received, and 8%
(eight percent) of such funds received above that amount, with such amount to be
paid to the Executive promptly after end of the month in which such funds were
received;

 

c.)                        Executive shall receive a portion of cash collections
from sales of Employer’s products based on the size of product and the selling
price per case as follows:

 

(remainder of page intentionally blank)

 

Initials: 

[g99881kii001.jpg]/

 

 

1

--------------------------------------------------------------------------------


 

Sales Price per Case

 

Payment
per Case

 

 

 

 

 

16 oz. products

 

 

 

$23.00 and up

 

$

1.25

 

$17.00 to $22.99

 

$

1.00

 

$10.01 to $16.99

 

$

0.50

 

$10.00 and below

 

$

0.00

 

 

 

 

 

 

8 oz products

 

 

 

$22.00 and up

 

$

1.00

 

$16.00 to $21.99

 

$

0.75

 

$10.01 to $15.99

 

$

0.30

 

$10.00 and below

 

$

0.00

 

 

Notwithstanding the above, the payment to Executive related to sales of product
to T-Bone Beverages shall be $0.20 per case. These payments shall be paid to the
Executive promptly after the end of the month in which they were received. Each
payment will include a lead schedule in the form attached herein as Exhibit A,
along with copies of invoices to support the calculations. This lead schedule
will be transmitted to the Executive each month to support a payment or marked
to show that no payment was due.

 

3.  Protection of Confidential Information; Post-Employment Non-Solicitation.
Executive hereby understands and acknowledges that he is subject to certain
obligations, set forth in Section 8 “Restrictions Respecting Competing
Businesses, Confidential Information, etc.” of the Employment Agreement and
agrees that he will comply with said obligations, to the fullest extent
allowable by state and federal law.

 

4.  Executive’s General Release. In consideration of the benefits provided under
this Agreement, including without limitation the Separation Payments, Executive
on his own individual behalf and on behalf of his heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges Employer and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, “Releasees”), with respect to any and all claims,
liabilities and causes of action, of every nature, kind and description, in law,
equity or otherwise, which have arisen, occurred or existed at any time prior to
the signing of this Agreement, arising out of, or in connection with, or
resulting from Executive’s employment with Employer, or the cessation of that
employment.

 

5.  Waiver of Employment-Related Claims. Executive understands and agrees that,
with the exception of potential employment-related claims identified below, and
provided there is no default on this Agreement by the Employer, he is waiving
and releasing any and all rights or remedies he may have had or now has to
pursue against Employer or any of the Releasees for any employment-related
causes of action, including without limitation, claims of wrongful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, discrimination, personal injury,
physical injury, emotional distress, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, the Federal Rehabilitation
Act, the Family and Medical Leave Act, the Health Insurance and Portability and
Accountability Act, the California Fair Employment and Housing Act, the
California Family Rights Act, the Equal Pay Act of 1963, the provisions of the
California Labor Code and any other federal, state or local laws and regulations
relating to employment, conditions of employment (including wage and hour laws)
and/or employment discrimination. Claims not covered by Executive’s release are
(i) claims for unemployment insurance benefits, (ii) claims under the California
Workers’ Compensation Act (Executive represents, however, that he is not aware
of having sustained any work-related injuries during his employment with the
Employer), (iii) claims arising out of the breach of this Agreement, and
(iv) claims relating to coverage of the Executive as a former director and/or
officer of the Employer under the Employer’s directors’ and officers’ liability
insurance policy.

 

Initials: 

[g99881kii001.jpg]/

 

2

--------------------------------------------------------------------------------


 

6.  Mutual Waiver of Unknown Claims. Executive and the Employer expressly waive
any and all statutory and/or common law rights they each may have to the effect
that a General Release does not release unknown claims, including any rights
under Section 1542 of the Civil Code of the State of California, which states as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Executive and the Employer expressly agree and understand that the general
releases given by the parties pursuant to this Agreement apply to all unknown,
unsuspected and unanticipated claims, liabilities and causes of action which may
exist against the other party.

 

7.  Employer’s Release. In consideration of the benefits provided under this
Agreement, Employer, on its own behalf and on behalf of its current, former and
future parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns, fully and forever releases and discharges
Executive, his heirs, executors, administrators, assigns and successors, with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, which have arisen,
occurred or existed at any time prior to the signing of this Agreement, arising
out of, or in connection with, or resulting from Executive’s employment with
Employer, or the cessation of that employment.

 

8.  Mutual Non-Disparagement. The Executive agrees not to disparage the
Employer, the Employer’s officers, directors, employees, shareholders and
agents, affiliates and subsidiaries in any manner likely to be harmful to them
or their business, business reputation or personal reputation. The Employer, the
Employer’s officers, directors, and employees agree not to disparage the
Executive in any manner likely to be harmful to him or his business reputation
or personal reputation.

 

9.  Right of Audit and Events of Default. Not more than four times per year, the
Employee is entitled to request and examine accounting documents reasonably
related to verifying that the amounts paid to him under this Agreement were
properly calculated and properly paid in a timely manner. Such investigation may
be conducted in the principal office of the Employer during normal business
hours or remotely via electronic transmission of such documents. If a deficiency
is found by the Employee as a result of this examination and the Employer does
not make a payment to Executive to rectify such deficiency within 5 business
days, this Agreement shall be in default. This Agreement shall also be
considered in default if the Employer declares bankruptcy, reorganization or
liquidation.

 

10.  Remedies Upon Event of Default. Upon an Event of Default, the Executive
may, at his sole discretion, take whatever actions he deems necessary to collect
$120,000 less any Separation Payments received prior to the Event of Default
pursuant to this Agreement.

 

11.  Consideration/Revocation Period. This Agreement is intended to release and
discharge any claims by Executive under the Age Discrimination and Employment
Act. To satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. section 626(f), the Parties agree as follows:

 

(a)          Executive acknowledges that he has read and understands the terms
of this Agreement;

 

(b)         Executive acknowledges that he has been advised to consult with
independent counsel regarding this Agreement, and that he has received all
counsel necessary to willingly and knowingly enter into this Agreement;

 

(c)          Executive acknowledges that he has been given twenty-one (21) days
to consider the terms of this Agreement (the “Consideration Period”), has taken
sufficient time to consider whether to execute it, and has chosen to enter into
this Agreement knowingly and voluntarily. If Executive does not present an
executed copy of this Agreement to Employer’s Chief Financial Officer on or
before the expiration of the Consideration Period, this Agreement and the offer
it contains will lapse; and

 

Initials: 

[g99881kii001.jpg]/

 

3

--------------------------------------------------------------------------------


 

(d) For seven (7) days following the execution of this Agreement (should he
elect to execute it), Executive may revoke this Agreement by delivering a
written revocation to Employer’s Chief Financial Officer. This Agreement shall
not become effective until the eighth (8th) day after Executive executes and
does not revoke it (the “Effective Date”). If Executive either fails to sign the
Agreement during the Consideration Period, or revokes it prior to the Effective
Date, he shall not receive the Separation Payments described herein.

 

12.  Severability. The Parties agree that if any provision of the releases given
under this Agreement is found to be unenforceable, it will not affect the
enforceability of the remaining provisions and the courts may enforce all
remaining provisions to the extent permitted by law.

 

13.  Entire Agreement. The Parties acknowledge that this Agreement contains the
entire agreement between the Parties concerning its subject matter, and further
acknowledge that this Agreement supersedes any and all prior agreements
concerning this subject matter.

 

14.  Voluntary Execution. The Parties acknowledge that they have read and
understand this Agreement and that they sign it voluntarily and without
coercion. The Parties further agree that if any of the facts or matters upon
which they relied in signing this Agreement prove to be otherwise, this
Agreement will nonetheless remain in full force and effect.

 

15.  Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any person shall be in writing, and shall be delivered
via email concurrently to the following addresses:

 

Executive:                  jmoynahan@att. net and moyno 2006@gmail.com

Employer:                   michaelrdunn@hotmail. com, edon@wydmail.com and
michaeld @wydmail.com

 

or to such other email address as a party may have furnished to the other
parties in writing in accordance herewith. Any notice, consent, direction,
approval, instruction, request or other communication given in accordance with
this Section 14 shall be effective after it is received by the intended
recipient.

 

16.  Waiver, Amendment and Modification. The Parties agree that no waiver,
amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

 

17.  Choice of Law and Venue. This Agreement shall be deemed to have been made
in the State of California and the validity, interpretation and performance of
this Agreement shall be governed by, and construed in accordance with, the
internal law of California, without giving effect to conflict of law principles.
Any action, demand, claim or counterclaim relating to, or arising under, the
terms and provisions of this Agreement, or to its breach, shall be commenced in
California in a court of competent jurisdiction. In the event that one Party
takes legal action against the other Party related to this Agreement, the
prevailing Party is entitled to collect legal fees, court expenses and the like
from the other party, which shall be paid promptly upon the settlement of such
legal action.

 

18.  Headings and Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which when executed shall be deemed to
be an original, but both of which, when taken together, shall constitute one and
the same document.

 

(remainder of page intentionally blank)

 

Initials: 

[g99881kii001.jpg]/

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Employer have executed this Agreement
as of the dates written below.

 

 

 

John F. Moynahan (“Executive”)

 

 

 

 

 

 

 

/s/ John F. Moynahan

 

11/21/08

 

 

 

Date

 

 

 

 

 

Who’s Your Daddy, Inc. (“Employer”)

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

Initials: 

[g99881kii001.jpg]/

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Lead Schedule to Accompany Payments under Section 2

 

 

 

 

 

Date of

 

Product

 

 

 

 

 

Invoice

 

Rate

 

Due to

 

Customer

 

Invoice #

 

Shipment

 

Collection

 

Type

 

# Cases

 

$ per Case

 

Amount

 

per Case

 

Executive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials: 

[g99881kii001.jpg]/

 

6

--------------------------------------------------------------------------------